DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/26/2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 10, and 20 have been amended. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s interview and response. Applicant’s amendments to the claims have overcome each and every objection and rejection under 35 U.S.C. 112 set for in the Non-Final Office Action mailed on 09/28/2021. 

Response to Arguments
Applicant’s arguments, see pages 9-12 of Applicant Arguments/Remarks, filed 01/26/2022, with respect to claims 1-5, 7, 10-14, 16, 17, and 20 have been fully considered and are persuasive.  The rejection of claims 1-5, 7, 10-14, 16, 17, and 20 under 35 U.S.C. § 102 has been withdrawn. As such, the prima facie cases of obviousness cannot be maintained against claims 8, 9, 18, and 19, and the rejection of these claims under 35 U.S.C. § 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose alone or in combination a rotor craft comprising: a rotor shaft; a plurality of blades that rotate about the rotor shaft; a hub that couples the plurality of blades to the rotor shaft; and a plurality of torsion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           

/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644